DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
This office action is responsive to the amendments filed on December 31, 2019, and March 31, 2021.  As directed by the amendment: claims 1-20 have been canceled, and new claims 21-38 have been added.  Thus, claims 21-38 are presently pending in the application.

Drawings
The drawings are objected to because Figs. 6, 19, and 34 show an exploded view of the invention, but does not include the appropriate dashed lines or brackets.
The drawings are objected to because Figs. 5-10 include reference characters that are placed onto shaded surfaces, but should be placed outside of the shading.  See 37 C.F.R. 1.84(p)(3).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “330” has been used to designate both the “mounting means” in Para. [00081] and the “dock” in Para. [00081].
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
“302” and “305” in Para. [00082]
“308” in Para. [00084]
The drawings are objected to reference characters “100” and “114” appear to be pointing to the same structure.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "130" and "150" have both been used to designate the same structure in Fig. 16.
The drawings are objected to reference character “130” appears to be pointing to the housing in Fig. 16, and not the pump.  Further, the leader lines associated with “130” in Figs. 16 and 17 are pointing to different structures.
The drawings are objected to reference character “150” appears to be pointing to the housing in Fig. 16, and not the computing device.  
The drawings are objected to because Figs. 19 and 34 shows an exploded view of the invention, but does not include the appropriate dashed lines or brackets.
The drawings are objected to because Fig(s). 40 and 41 illustrate several views within the same drawing; but each view should be placed in a separate figure.  See MPEP § 608.02 and 37 C.F.R. § 1.84(i).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Para. [00087] (Page 22 line 7) reads “to the inflatable balder 320,” but is suggested to read --to the inflatable bladder 320-- to correct a typographical error.
Para. [000107] line 1 reads “as shown in FIGS. 16-19the pneumatic,” but is suggested to read --as shown in FIGS. 16-19, the pneumatic-- for grammatical correctness.
Appropriate correction is required.

Claim Objections
Claims 21, 22, and 32 objected to because of the following informalities:
Claim 21 lines 3-8 contain outlining marks which should be removed from the claim, for example the “a.” at the beginning of line 3.  Periods should not be used elsewhere in the claims other than the end of the claims.  See MPEP § 608.01(m).  Claim 32 suffers from a similar deficiency.
Claim 21 line 6 reads “housing containing,” but is suggested to read --a housing containing-- to include a proper article.
Claim 21 line 9 reads “the inflatable sleeve, wherein the,” but is suggested that the “wherein” phrase start a new paragraph for a better flow of concepts.
Claim 22 line 2 reads “configured to be operable only with the removable power source is connected,” but is suggested to read --configured to be operable only with the removable power source connected-- for grammatical correctness.
Claim 22 line 3 reads “component and the removable,” but is suggested to read --component, and the removable-- for grammatical correctness.
Claim 32 line 7 reads “housing containing,” but is suggested to read --a housing containing-- to include a proper article.
Claim 32 line 13 reads “to be placed the limb,” but is suggested to read --to be placed on the limb-- for grammatical correctness.
Claim 32 line 15 reads “sleeve, the inflatable bladder and the pump subsystem configured,” but is suggested to read --sleeve, wherein the inflatable bladder and the pump subsystem are configured-- for grammatical correctness.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. § 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the “mounting means to mount the driving component to the sleeve” in claim 24 lines 2-3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Namely, the “mounting means” are being interpreted in light of Para. [00081] of the instant application.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32-38 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. § 112, the applicant), regards as the invention.
Regarding claim 32, lines 7-8 recite the limitation “housing containing…the inflatable bladder,” which renders the claim unclear.  It is unclear how the housing can contain the inflatable bladder, since lines 13-15 of claim 32 recite the inflatable bladder being inserted into the inflatable sleeve.
Regarding claim 32, lines 16-17 “the first self-contained rechargeable power source,” which lacks antecedent basis in the claim.  For the purposes of examination, the term “rechargeable” will be interpreted as “removable” to be consistent with line 9 of claim 32.  Line 17 suffers from a similar deficiency and will be interpreted similarly.
Any remaining claims are rejected for their dependency on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 22, 32, 34, 36, and 38 are rejected under 35 U.S.C. § 103 as being unpatentable over US Pat. Pub. 2012/0089063 to Olson et al (herein Olson) in view of US Pat. Pub. 2012/0082879 to Petrie et al (herein Petrie).
Regarding claim 21, Olson discloses a mobile intermittent pneumatic compression (IPC) device for use on a limb of a subject (system for augmenting the flow of fluid within a vessel in the body 10, Fig. 1A, the system applying cyclical pressure into and out of the garment, Para. [0050]), the device comprising: a driving component comprising; a pump subsystem (pneumatic fluid source 14, which is contained within control module 18, Paras. [0045], [0050], Fig. 1A); a computing device configured to control the pump subsystem (controller 16 located within control module 18, “controller 16…governs the interaction to perform a selected venous blood flow augmentation protocol,” Para. [0045], Fig. 4); and housing containing the pump subsystem, and the computing device (common control module 18 houses both the pneumatic fluid source 14 
However, Petrie teaches a portable pneumatic controller (Fig. 1) including wherein the removable power source is removably mounted to the driving component (battery 14 is removably detachable from recess 24 of the controller 12, Paras. [0014] and [0017], cf. Figs 1 and 2) so the removable power source is removable without removing the driving component and the inflatable sleeve from the patient (battery 14 is separately removable from the controller 12 without need to move the controller, cf. Figs. 1 and 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the battery of Olson to be removable from the housing as taught by Petrie “so that an exhausted battery may be quickly and easily replaced with a freshly charged battery” (Petrie Para. [0018]).
Regarding claim 22, the modified Olson discloses all the claimed limitations, as discussed above with respect to the rejection of claim 21.
Olson further discloses wherein the driving component is configured to be operable only with the removable power source is connected to the driving component (fluid source 14 is electrically powered, therefore the source 14 will not work if the battery is not actively powering it, Para. [0046]).  Olson, as modified above, does not disclose the removable power source is only rechargeable when removed from the driving component.
However, Petrie teaches a portable pneumatic controller (Fig. 1) including the removable power source is only rechargeable when removed from the driving component (the battery 14 is recharged when not attached to the controller 12, Para. [0018]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the battery of Olson to be rechargeable outside the housing as taught by Petrie in order to facilitate continued ambulatory use of the device without having to be electrically connected to a fixed power source.
Regarding claim 32, the modified Olson discloses all the claimed limitations, as discussed above with respect to the rejection of claim 21.  Claim 32 recites many of the same limitations as those recited in claim 21.  For the sake of brevity, only those new or different limitations will be addressed here.
Olson, as modified by Petrie, discloses the limitations as discussed above with respect to claim 21.  Olson further discloses a plurality of self-contained removable power sources (the battery in control module 18 may be replaced, therefore at least two batteries are provided, Para. [0046]).
Regarding claim 34, the modified Olson discloses all the claimed limitations, as discussed above with respect to the rejection of claim 21.
Olson further discloses wherein the driving component is configured to be inoperable without any of the plurality of self-contained removable power sources (fluid source 14 is electrically powered, therefore the source 14 will not work if the batteries are not actively powering it, Para. [0046]).  Olson, as modified above, does not disclose wherein the plurality of self-contained removable power sources are configured to be recharged only when removed from the driving component.
However, Petrie teaches a portable pneumatic controller (Fig. 1) including disclose wherein the plurality of self-contained removable power sources are configured to be recharged only when removed from the driving component (system 10 may include multiple batteries 14, the batteries 14 are recharged when not attached to the controller 12, Para. [0018]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the batteries of Olson to be rechargeable outside the housing as taught by Petrie in order to facilitate continued ambulatory use of the device without having to be electrically connected to a fixed power source.
Regarding claim 36, the modified Olson discloses all the claimed limitations, as discussed above with respect to the rejection of claim 21.
Olson further discloses wherein the computing device further comprises a user interface comprising a display (LCD screen 106, Fig. 7), the display configured to show data of the mobile IPC device (screen 106 displays information about the device to a physician, Para. [0113]).
Regarding claim 38,
Olson further discloses wherein the computing device is configured to apply a pre-configured pressure cycle (microprocessor 112 of controller 16 stores pre-programmed pressure rules or algorithms for application to the patient, Para. [0115], the system configured to cyclically apply pressure into and out of the garment 12, Para. [0050]).

Claim 23 is rejected under 35 U.S.C. § 103 as being unpatentable over Olson and Petrie, as applied to claims 21 above, and further in view of US Pat. Pub. 2008/0146980 to Rousso et al (herein Rousso).
Regarding claim 23, the modified Olson discloses all the claimed limitations, as discussed above with respect to the rejection of claim 21.  Olson, as modified above, does not disclose wherein the removable power source is configured to supply power to the driving component for operation of at least 18 hours.
However, Rousso teaches a self-contained circulation enhancing device (Fig. 1) including wherein the removable power source is configured to supply power to the driving component for operation of at least 18 hours (“the batteries allow operation of about 25 hours with no need to replace or recharge the batteries,” Para. [0126]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the batteries of Olson to have extended battery life as taught by Rousso in order to facilitate continued mobile use of the device for extended periods without need to replace/recharge the batteries (Rousso Para. [0126]).

Claims 24 and 27-31 are rejected under 35 U.S.C. § 103 as being unpatentable over Olson and Petrie, as applied to claim 21 above, and further in view of US Pat. Pub. 2019/0125619 to Zeutzius et al (herein Zeutzius).
Regarding claim 24, the modified Olson discloses all the claimed limitations, as discussed above with respect to the rejection of claim 21.
Olson further discloses wherein the inflatable sleeve comprises a sleeve (fluid distribution garment 12, Fig. 1A, which is configured to be single use and disposable, Para. [0047]), an inflatable chamber (pneumatic cells 32 of pneumatic network 30 within garment 12, Fig. 2C), and a mounting means to mount the driving component to the sleeve (control module 18 is secured to garment 12 via couplers 72, 76, 82, Paras. [0096] and [0097]).  Olson, as modified above, does not disclose wherein the inflatable sleeve comprises an inflatable bladder.
However, Zeutzius teaches an intermittent pneumatic compression system (Fig. 1) including wherein the inflatable sleeve comprises an inflatable bladder (bladder portion 114 that is configured to be filled with liquid or air by the air pump controller 112, Para. [0033], the bladder portion 114 being configured to be separate from and removable from wrap 120, Para. [0032], Figs. 1A-1C, the wrap 120 totally encompassing the bladder 114, Fig. 1C).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the inflatable chamber of modified Olson to separate from and removable from the wrap for reuse as taught by Zeutzius in order to reduce waste through disposal of only the wrap and preservation of the bladder for reuse (Zeutzius Para. [0009]).
Regarding claim 27,
Olson further discloses wherein the sleeve comprises a composite material system (garment 12 is formed from a composite material, Para. [0056]).
Regarding claim 28, the modified Olson discloses all the claimed limitations, as discussed above with respect to the rejection of claim 21.
Olson further discloses wherein the composite material system comprises a stiff fabric and a flexible fabric (the garment 12 composite is formed from a laminate of PVC, which is a stiff material, and nylon, which is a flexible material, Para. [0056], stiff being defined by Merriam Webster as “lacking in suppleness or flexibility,” see definition 1b of the attached NPL Stiff Definition, a copy of which is provided herewith, the resulting garment 12 capable of being wrapped around a user’s extremities such as a leg or foot, Fig. 1A).
Regarding claim 29, the modified Olson discloses all the claimed limitations, as discussed above with respect to the rejection of claim 21.  Olson, as modified above, does not disclose wherein the inflatable bladder comprises a salvage edge, wherein the salvage edge is configured for securing the inflatable bladder within the sleeve of the inflatable sleeve.
However, Zeutzius teaches an intermittent pneumatic compression system (Fig. 1) including wherein the inflatable bladder comprises a salvage edge (outer edge of bladder 114, Fig. 1A), wherein the salvage edge is configured for securing the inflatable bladder within the sleeve of the inflatable sleeve (the shape of the wrap 120 is designed such that wrap 120 totally encompasses the bladder 114, Para. [0040], thus the outer edge of bladder 114 cooperates at least with tabs 128 and strips 130 to secure the bladder 114 within the wrap 120, Para. [0039], Fig. 1A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bladder of modified Olson to 
Regarding claim 30, the modified Olson discloses all the claimed limitations, as discussed above with respect to the rejection of claim 21.
Olson further discloses wherein the inflatable sleeve is configured to be disposable (garment 12 is designed as “a limited use, essentially disposable item,” Para. [0047]).
Regarding claim 31, the modified Olson discloses all the claimed limitations, as discussed above with respect to the rejection of claim 30.
Modified Olson further discloses wherein the inflatable bladder is configured to be removable from the sleeve for reuse (Zeutzius bladder 110 is transferrable to a different wrap 120 for use with another patient, Para. [0032], Figs. 1A-1C).

Claims 25 and 26 are rejected under 35 U.S.C. § 103 as being unpatentable over Olson, Petrie, and Zeutzius, as applied to claim 24 above, and further in view of US Pat. Pub. 2018/0000651 to Pan et al (herein Pan).
Regarding claim 25, the modified Olson discloses all the claimed limitations, as discussed above with respect to the rejection of claim 24.  Olson, as modified above, does not disclose wherein the inflatable sleeve further comprises a unique identifying means, wherein the inflatable sleeve is configured to be assigned to a specific patient using the unique identifying means.
However, Pan teaches a wearable sensing system (Fig. 1) including wherein the inflatable sleeve further comprises a unique identifying means, wherein the inflatable sleeve is configured to be assigned to a specific patient using the unique identifying means (system includes an RFID 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the inflatable sleeve of modified Olson to include identifying means as taught by Pan in order to prevent cross-contamination by accidental wearing of another user’s sleeve.
Regarding claim 26, the modified Olson discloses all the claimed limitations, as discussed above with respect to the rejection of claim 25.
Modified Olson further discloses wherein the unique identifying means comprises an RFID chip (Pan RFID chip, Pan Paras. [0076]-[0077]).

Claims 33, 35, and 37 are rejected under 35 U.S.C. § 103 as being unpatentable over Olson and Petrie, as applied to claim 32 above, and further in view of Pan.
Regarding claim 33, the modified Olson discloses all the claimed limitations, as discussed above with respect to the rejection of claim 32.  Olson further discloses monitor the user for compliance with treatment protocols (microprocessor 112 is able to monitor compliance, Para. [0116]); but Olson, as modified above, does not disclose a compliance meter that reports user compliance for a current 24-hour period and over a sequence of 24-hour periods.
However, Pan teaches a wearable sensing system (Fig. 1) including a compliance meter that reports user compliance for a current 24-hour period and over a sequence of 24-hour periods (the system tracks “patient compliance/adherence to the therapy protocols and analysis of therapy progress.  Using the number of device sensor activations per day and week, the system 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Olson to include compliance tracking as taught by Pan in order to ensure that users are receiving appropriate intervention to meet the medical goals set by the physician.
Regarding claim 35, the modified Olson discloses all the claimed limitations, as discussed above with respect to the rejection of claim 32.  Olson, as modified above, does not disclose wherein the computing device is configured to be reset between use sessions or between users.
However, Pan teaches a wearable sensing system (Fig. 1) including wherein the computing device is configured to be reset between use sessions or between users (the system and user interface undergo an initial set-up to have predefined optimal pressure ranges applied, therefore each use will have to be reset in order to undergo the initial set-up, Para. [0096]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of modified Olson to include resetting between patients as taught by Pan in order to avoid unintentional disclosure of confidential patient information to unauthorized persons.
Regarding claim 37
However, Pan teaches a wearable sensing system (Fig. 1) including wherein the computing device is configured to not store any patient-specific data (data is processed and transmitted wirelessly to a terminal device, the data is then either saved on the terminal device or uploaded to a cloud server, i.e. is not stored on the individual patient system, Para. [0095]) nor is configurable by the patient (physician remotely controls settings on the processor 16, the only aspect of the device that the patient is capable of adjusting/configuring is the tightness of the physical wrap on the body, Paras. [0078], [0080]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of modified Olson to include non-tampering as taught by Pan in order to avoid unintentional disclosure of confidential patient information to unauthorized persons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2012/0065561 to Ballas et al, US 2006/0020236 to Ben-Nun, US 2016/0361224 to Ramakrishna et al, US 2019/0008717 to Moore, US 2019/0343711 to Crossley, US 2019/0000329 to Denson et al, US 2017/0333281 to Frank et al, US 2017/0100301 to Denson et al, US 2014/0276291 to Mansur et al, US 2012/0209153 to Farrow et al, US 10,500,125 to Bennett, and US 9,668,932 to Mansur et al each recite a wearable compression device configured to apply pressure to the body.
US 2004/0201364 to Small recites a rechargeable, removable battery pack for a medical device.
US 2018/0356890 to Zhang et al, US 2005/0197523 to Chung, and US 2012/0259255 to Tomlinson et al each recite a wearable compression device with extended battery life.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KUSIAK whose telephone number is (571)272-4401. The examiner can normally be reached Mon. - Fr. 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN M. KUSIAK/Examiner, Art Unit 3785 

/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785